Filed 11/20/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 268







State of North Dakota, 		Plaintiff and Appellee



v.



Ron Alan Montgomery, 		Defendant and Appellant







No. 20170170







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable Mark T. Blumer, Judge.



AFFIRMED.



Per Curiam.



Frederick R. Fremgen, State’s Attorney, Valley City, ND, for plaintiff and appellee; submitted on brief.



Russell J. Myhre, Valley City, ND, for defendant and appellant; submitted on brief.

State v. Montgomery

No. 20170170



Per Curiam.

[¶1]	Ron Montgomery appeals from a criminal judgment following a jury trial for violation of a disorderly conduct restraining order.  Montgomery argues insufficient evidence existed to support the guilty verdict.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Jon J. Jensen

Lisa Fair McEvers

Gary H. Lee, D.J.



[¶3]	The Honorable Gary H. Lee, D.J., sitting in place of Tufte, J., disqualified.